Title: To Thomas Jefferson from John Rhea, 29 May 1805
From: Rhea, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Hawkins Courthouse29th. May 1805
                  
                  In my letter from Sullivan Courthouse was stated that I expected Mr Duffield would meet me at this place—He arrived here on monday evening accompanyed by some Gentlemen—who would escort him so far—and Yesterday morning—he sett off for Orleans a considerable number of Respectable Citizens accompanyed him about five miles, who after taking an affectionate leave, saw him safe over Holstein River—and Returned—His departure appears to be Regretted—this appointment, appears to Give General satisfaction—no one in my hearing Yet Yet spoken to the Contrary—
                  The Reason of my Requesting him to come this was by me, with distress, communicated to him, he was Greatly affected, intimated it was the more necessary for him to progress, and spoke, on the subject, as a man ought to do, who was conscious of not having merited such an information against him, and gave the most solemn assurances that his conduct and behaviour would be such as stated in the extract of his letter, communicated in my last to You—I cannot avoid saying that my opinion of and confidence in him is unimpaired—
                  Inclosed I have the pleasure of transmitting to You a begining of the vindication of Mr Duffields Reputation—
                  Sincerely wishing You the possession of every blessing—I am with the most Sincere Esteem Your Obet Servt
                  
                     John Rhea 
                     
                  
               